17 N.Y.3d 894 (2011)
957 N.E.2d 1148
933 N.Y.S.2d 645
2011 NY Slip Op 87135
In the Matter of STEPHEN ROSENBLUM, Respondent,
v.
NEW YORK CITY CONFLICTS OF INTEREST BOARD et al., Appellants.
Motion No: 2011-1108
Court of Appeals of New York.
Submitted October 17, 2011.
Decided October 20, 2011.
Motion by New York State United Teachers for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Three copies of the brief must be served and an original and 19 copies filed within seven days.